Opinión del
Juez Asociado Señor Cadilla Ginorio
recomen-dando la confirmación de la sentencia apelada con la cual *59concurren los
Jueces Asociados Señores Rigau, Torres Rigual y Díaz Cruz.
San Juan, Puerto Rico, a 28 de febrero de 1974
Se trata de un sentencia dictada en apelación, por la Sala de San Juan, del Tribunal Superior de Puerto Rico (Hon. Herminio Miranda Jr., Juez), confirmando la del Tribunal de Distrito, Sala de San Juan (Hon. Ana D. Sánchez de Morales, Juez) por la cual se encontró culpable al Sr. Héctor A. Serrano del delito imputádole, y se le condenó al pago de $100.00 de multa, sin costas.
La prueba demuestra que el señor Héctor A. Serrano era el Gerente (1) de la corporación porteadora Add Airfreight Corporation, la cual entregó a la Refrigeration Parts Equipment una mercancía tributable remitida por la firma The Trans. Co., de Clarksville, Tenn., sin haber pagado los arbitrios correspondientes, en violación al Art. 71 de la Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico, Ley Núm. 2 de 1956, 13 L.P.R.A. sec. 4071. (2)
El diccionario Vox define la palabra “Gerente”, así:
“Gerente: (1. gerere, dirigir) m. Director de una empresa o sociedad mercantil.” (3)
Y el de la Real Academia Española la define así:
“Gerente: (del lat. gerens, entis, p. a. de gerere, dirigir) Com. El que dirige los negocios y lleva la firma en una sociedad o empresa mercantil, con arreglo a su constitución.” (4)
*60Según declaró el agente de Rentas Internas, el señor Serrano, al ser requerido para el pago de los arbitrios, se negó a ello, alegando que esa mercancía no fue entregada por ellos; pero estoy de acuerdo con el juez de instancia, en que el señor Serrano, como gerente, tenía el . . control de todo lo de la compañía”, conforme a la definición que dan los diccionarios de la lengua española citados, en cuanto a lo que es un gerente.
Serrano declaró que él no tenía que ver directamente con la entrega de la mercancía ni dió órdenes para su entrega y que el encargado de esta función era el vice-presidente señor Orlando Torres y que había un gerente de entrega, el señor Mario Yélez.
Es natural que un funcionario que desempeñaba el cargo del señor Serrano, no podía personalmente ocuparse de las múltiples labores que tiene una corporación; pero por la natu-raleza de su cargo todos los empleados estaban bajo su super-visión.
Creo que la Ley Núm. 50 del 7 de mayo de 1937, sec. 1, 34 L.P.R.A. see. 1661, demuestra el propósito del legislador de imponer responsabilidad a los funcionarios expresados en ella, por los actos de la corporación; en este caso especial, en armonía con el Art. 71 de la Ley Núm. 2, supra. Es una mani-festación absoluta y clara del poder legislativo, para proteger al gobierno: en este caso en cobro de sus arbitrios; y evitar que se defraude al erario público, como ocurrió en el caso de autos. Mantener lo contrario sería abrir una brecha en la ley a través de la cual los porteadores podrían, fácil e impune-mente, eludir el pago de los arbitrios recurriendo al taimado recurso de mandar a un empleado desconocido a entregar la mercancía al consignatario sin la certificación del' Secretario de Hacienda y sin pagarse los derechos correspondientes. El señor Serrano, no importa que no hubiera hecho la entrega personalmente, era responsable de la actuación de dicha en-trega por la corporación, y no podía ignorar las disposiciones *61de la Ley, ya que su ignorancia no excusa de su cumplimiento; y, como “Gerente” de la corporación tenía que conocer esa disposición y velar porque las personas encargadas de la entrega no la violaran.
Creo que el caso de Pueblo v. Rojo, 66 D.P.R. 919 (1947), es distinto a éste porque allí no se acusó a Rojo, como oficial de la corporación, sino individualmente; pero aunque se le hubiera acusado como un oficial de la corporación, la doctrina allí expresada, solamente en cuanto a la responsabilidad de los oficiales de una corporación, debe ser dejada sin efecto, y revocada, aunque tenga un cuarto de siglo de vigencia; porque establece un precedente que induce fácilmente a encontrar un camino tortuoso para violar la ley.
Estoy enteramente de acuerdo con lo expresado por el Juez Asociado Señor Díaz Cruz en su opinión. Contrario a la situación en el caso de Ortíz Cruz v. Junta Hípica, 101 D.P.R. 791 (1973), en el cual se imponía responsabilidad absoluta al entrenador del caballo Igneíto, sin tener dicho entrenador su día en Corte y la oportunidad de defenderse, en el presente caso la ley, no le impone ninguna responsabilidad absoluta a los oficiales o empleados de la corporación. El oficial acusado tiene y tuvo la oportunidad de defenderse. A las situaciones que menciona el Señor Juez Díaz Cruz en el párrafo cuarto de su opinión añadimos también el caso de un dependiente que, en ausencia de su principal, infringe un reglamento de pre-cios.
Por las razones expuestas debe confirmarse la sentencia dictada por el Tribunal Superior, Sala de San Juan.

 Véase declaración de Héctor Serrano en la Relación del Caso de la. Juez de Distrito, pág. 2.


 Dicha sección prohíbe la entrega de la mercancía por el porteador-sin que se le presente una certificación del Secretario de Hacienda autori-zando la entrega de la mercancía, sin haberse efectuado el pago de los arbitrios correspondientes; y declara tal actuación un delito menos grave. Requeridas las dos corporaciones, se han negado a pagar los arbitrios.


(Vox: Diccionario General Ilustrado de la Lengua Española, Editorial Bibliograph, Barcelona, España, 1972; pág. 842.)


 (Diccionario de la Lengua Española, de la Real Academia Espa-ñola, Madrid, 1970, pág. 663.)